               Case 1:19-cv-09236-KPF Document 41 Filed 12/03/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
David Leibowitz, et al.
                                      Plaintiff(s),

                                                                        19            09236         KPF
                                                                               Civ.             (      )
                      - against -
                                                                        CLERK'S CERTIFICATE
iFinex, Inc., et al.                                                        OF DEFAULT

                                    Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
October 6, 2019
                        with the filing of a summons and complaint, a copy of the summons and
                                                      Reginald Fowler
complaint was served on defendant(s)
                             him on October 31, 2019,
by personally serving                                                                                      ,
                                                          November 8, 2019                 27
and proof of service was therefore filed on                                  , Doc. #(s)                   .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York

                            , 20                                        RUBY J. KRAJICK
                                                                          Clerk of Court


                                                                 By: _________________________
                                                                           Deputy Clerk




SD N Y W eb 3/2015
